02/23/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0138



                                 No. DA 21-0138

IN THE MATTER OF

J.J.S.,

          Respondent and Appellant.


     ORDER GRANTING MOTION FOR EXTENSION OF TIME


          Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, J.J.S., is granted an extension of

time until April 18, 2022 to prepare, serve, and file the Opening Brief.




                                                                          Electronically signed by:
                                                          Grant of Extension of Mike
                                                                                Time McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             February
                                                                             PAGE   1 23 2022